PD-0601-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 6/24/2015 4:08:28 PM
                                                                     Accepted 6/25/2015 4:54:20 PM
                                                                                     ABEL ACOSTA
                                                                                             CLERK




                                NO. PD-0601-15
JAMES SCOTT FRELS                        § IN THE TEXAS COURT
                                         §
vs.                                      § OF CRIMINAL APPEALS
                                         §
STATE OF TEXAS                           § AUSTIN, TEXAS


  ON APPEAL FROM CAUSE NO. 12-13-00241-CR IN THE 12TH COURT OF
   APPEALS, TYLER, TEXAS APPEALED FROM CAUSE NO. 9953 258TH
       JUDICIAL DISTRICT COURT, TRINITY COUNTY, TEXAS

                 MOTION FOR LEAVE TO FILE LATE PDR

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes James Scott Frels, appellant in the above styled and numbered

cause, and moves for leave to file his MOTION TO FILE LATE PETITION FOR

DISCRETIOANRY REVIEW (PDR), and for good cause shows the following:

      The Twelfth Court of Appeals delivered its Memorandum Opinion on April

22, 2015 which affirmed the judgment. The appellant’s petition for discretionary

was due on June 22, 2015. Counsel requests the appellate court for leave to file a

late petition for discretionary review and pursuant to TEX. R. APP. P. 2 to suspend

the rules and accept the appellant’s petition as timely filed on June 24, 2015. By

filing the Petition for Discretionary Review on June 24, 2015 the brief will be two

(2) days late.

                                            June 25, 2015
        In lieu of the requested extension, counsel request leave of court to file the

petition for discretionary review as timely but late. This motion is not made for

purposes of delay but that justice may be done and not effect the appellate rights of

the Appellant. Defendant request that this motion be granted without a hearing.

        WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests

leave to file her late petition for discretionary review in support of her appeal in this

case.

                                                      Respectfully submitted,

                                                      Albert J. Charanza, Jr.
                                                      Albert J. Charanza, Jr.
                                                      Charanza Law Office, P.C.
                                                      P.O. Box 1825
                                                      Lufkin, Texas 75902
                                                      936-634-8568
                                                      936-634-0306 (fax)
                                                      State Bar No. 00783820


                           CERTIFICATE OF SERVICE
   The undersigned attorney certifies that a true and correct copy of the foregoing
MOTION FOR LEAVE TO FILE LATE PDR was served upon the District
Attorney’s Office, Angelina County, Texas, 215 East Lufkin Avenue, Lufkin,
Texas 75901 on June 24, 2015 via facsimile.


                                               Albert J. Charanza, Jr.
                                               Albert J. Charanza J